1

2

3

4                             UNITED STATES DISTRICT COURT
5                                    DISTRICT OF NEVADA
6                                               ***
7     ZANE FLOYD,                                    Case No. 2:06-cv-00471-RFB-CWH
8           Petitioner,                                             ORDER
9           v.
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14         In this capital habeas corpus action, this Court denied the habeas petition of Zane
15   Floyd in 2014 (ECF Nos. 145, 146, 163, 164), and the Ninth Circuit Court of Appeals
16   affirmed on October 11, 2019 (ECF No. 179) and issued its mandate on November 5,
17   2020 (ECF No. 180).
18         On April 15, 2021, the petitioner, Zane Floyd, represented by appointed counsel,
19   filed a Motion for Relief from Judgment (ECF No. 183) and a Motion for Leave to
20   Supplement Petition (ECF No. 185). The respondents filed responses to those motions
21   on April 29, 2021 (ECF Nos. 192, 193). Floyd was then due to file replies to Respondents’
22   responses by May 6, 2021. See LR 7-2(b) (seven days for replies).
23         On May 5, 2021, Floyd filed a motion for extension of time (ECF No. 194),
24   requesting a 5-day extension of time, to May 11, 2021, to file replies in support of his
25   motions. Floyd’s counsel states that the extension of time is necessary because of his
26   obligations in other cases, including Floyd’s action brought under 42 U.S.C. § 1983.
27   Floyd’s counsel states that Respondents’ counsel does not object to the extension of time.
28
                                                 1
1           The Court finds that Floyd’s motion for extension of time is made in good faith and

2    not solely for the purpose of delay, and that there is good cause for the requested

3    extension of time.

4           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time (ECF

5    No. 194) is GRANTED. Petitioner will have until and including May 11, 2021, to file replies

6    in support of his Motion for Relief from Judgment (ECF No. 183) and his Motion for Leave

7    to Supplement Petition (ECF No. 185).

8           IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

9    25(d), the Clerk of the Court is directed to substitute William Gittere for Renee Baker as

10   the respondent warden, and Aaron Ford for Adam Paul Laxalt as the respondent Attorney

11   General of the State of Nevada, and the Clerk of the Court is directed to update the docket

12   to reflect those changes.

13

14          DATED THIS 6th day of May, 2021.
15

16
                                               RICHARD F. BOULWARE,
17                                             UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                 2
